—Order insofar as appealed from unanimously reversed on the law without costs and application denied. Memorandum: Defendant contends that Supreme Court erred in granting plaintiff’s application for an upward modification of the child support provided in the parties’ separation agreement. We agree. Plaintiff’s proof failed to establish either an unanticipated and unreasonable change of circumstances (see, Matter of Boden v Boden, 42 NY2d 210, 213), or a change warranting an upward modification in the best interest of the children (see, Matter of Michaels v Michaels, 56 NY2d 924; Matter of Brescia v Fitts, 56 NY2d 132). (Appeal from Order of Supreme Court, Ontario County, Henry, Jr., J.—Child Support.) Present —Dillon, P. J., Denman, Lawton, Lowery and Davis, JJ.